
	
		I
		111th CONGRESS
		2d Session
		H. R. 4843
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2010
			Mr. Minnick (for
			 himself and Mr. Simpson) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 32, United States Code, to authorize the
		  Secretary of Defense to cover a larger share of expenses under the National
		  Guard Youth Challenge Program in the case of a State program during its first
		  three years of operation.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Youth Challenge
			 Enhancement Act.
		2.Increase in
			 Department of Defense share of expenses for new State programs under National
			 Guard Youth Challenge Program
			(a)Increased share
			 authorizedSection 509(d) of
			 title 32, United States Code, is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Notwithstanding paragraph (1), for the
				first three fiscal years during which a State program of the Program is in
				operation, the amount of assistance provided by the Secretary of Defense to the
				State program may not exceed 100 percent of the costs of operating the State
				program.
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to fiscal years beginning after
			 September 30, 2010.
			
